RENDERED: MAY 13, 2022; 10:00 A.M.
                   NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                   Court of Appeals

                     NO. 2019-CA-0674-MR

VIRGINIA L. JONES,
INDIVIDUALLY AND AS THE
EXECUTRIX OF THE ESTATE OF
HAROLD V. JONES                                    APPELLANTS


           APPEAL FROM MCCREARY CIRCUIT COURT
v.         HONORABLE PAUL K. WINCHESTER, JUDGE
                   ACTION NO. 14-CI-00067


TERESA CHAMBERS; GEORGE
JONES; LINDA JONES-HILL; AND
TIMOTHY JONES                                       APPELLEES

AND


                     NO. 2019-CA-0733-MR

VIRGINIA L. JONES,
INDIVIDUALLY AND AS THE
EXECUTRIX OF THE ESTATE OF
HAROLD V. JONES                                    APPELLANTS


           APPEAL FROM MCCREARY CIRCUIT COURT
v.         HONORABLE PAUL K. WINCHESTER, JUDGE
                   ACTION NO. 14-CI-00067
TERESA CHAMBERS; GEORGE
JONES; LINDA JONES-HILL; AND
TIMOTHY JONES                                                        APPELLEES

AND


                             NO. 2020-CA-1120-MR

VIRGINIA L. JONES,
INDIVIDUALLY AND AS THE
EXECUTRIX OF THE ESTATE OF
HAROLD V. JONES                                                    APPELLANTS


                APPEAL FROM MCCREARY CIRCUIT COURT
v.              HONORABLE PAUL K. WINCHESTER, JUDGE
                        ACTION NO. 14-CI-00067


GEORGE JONES; LINDA JONES-
HILL; TERESA CHAMBERS; AND
TIMOTHY JONES                                                        APPELLEES



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND LAMBERT, JUDGES.

LAMBERT, JUDGE: Virginia L. Jones, individually and as executrix of the estate

of Harold V. Jones, appeals from the judgment rendered after a jury verdict as well




                                        -2-
as subsequently entered orders over a will contest with her step-children. We

affirm all three appeals.

             Virginia and Harold married in 1997. It was a second marriage for

each of them. Harold had four children with his first wife, and Virginia had a son

from her previous marriage. Virginia was a teacher at Pine Knot Elementary

School until her retirement. Harold owned multiple businesses including NAPA

Auto Parts Stores in Kentucky (namely, Pine Knot, London, Corbin, and

Williamsburg) and Tennessee (Oneida, Jellico, and Helenwood), as well as rental

income properties. The couple remained married until Harold’s death in June

2012.

             In June 2005, while in Tennessee, Virginia and Harold purchased

from Office Depot forms for their last wills and testaments. The couple filled out

the forms, leaving the entirety of their estates to each other, and signed them while

in Tennessee. When they returned to Kentucky, they asked two family members

(Harold’s sister Patricia Roy and his son Timothy) to sign Harold’s document.

Both of their signatures were obtained at the NAPA Store in Pine Knot on a later

date in 2005. Harold’s daughter Linda Jones-Hill signed Harold’s will in Daytona,

Florida, in February 2006. The will was admitted to probate in July 2012.

Virginia was appointed as executrix.




                                         -3-
               In April 2014, Harold’s four children filed suit against Virginia,

individually and as executrix of their father’s estate, to set aside the probate of

Harold’s 2005 will.1 In support of their complaint Harold’s children claimed that

the will was statutorily invalid pursuant to Kentucky Revised Statute (KRS)

394.040.

               The parties engaged in discovery over the next couple of years, with

five depositions taken. In late 2016, the children moved for summary judgment

and sought to set aside the will and asked that Virginia only receive her statutory

share. (KRS 394.210(2)). Virginia responded, arguing that strict compliance with

the statutory requirements (KRS 394.040) was not required. Virginia later moved

for summary judgment as well. Both motions for summary judgment were denied,

and trial was held in November 2018.2 The testimony of five witnesses was heard:

Linda Jones-Hill, Patricia Roy, and Timothy Jones testified for the children;

Virginia Jones and Rebecca Jones testified for Virginia. The jury returned a

verdict in favor of the children, and Virginia, after hiring new counsel and

unsuccessfully pursuing post-judgment relief in the circuit court, filed these

appeals.


1
  Virginia’s son was originally a named party, but he was later dismissed and is not a party to
these appeals.
2
  Harold also had executed a holographic will in 1991, but the parties stipulated that it was not
germane to the matter under litigation. Thus, failure of Harold’s 2005 will meant that the estate
would be distributed as though Harold had died intestate.

                                               -4-
             Virginia first argues that substantial compliance is a matter of law and

not fact, and therefore the circuit court erred in denying her motion for directed

verdict and judgment notwithstanding the verdict. We begin by repeating the

applicable statute, KRS 394.040 (“Requisites of a valid will”), which states:

             No will is valid unless it is in writing with the name of
             the testator subscribed thereto by himself, or by some
             other person in his presence and by his direction. If the
             will is not wholly written by the testator, the
             subscription shall be made or the will acknowledged
             by him in the presence of at least two (2) credible
             witnesses, who shall subscribe the will with their
             names in the presence of the testator, and in the
             presence of each other.

(Emphasis added.)

                    We [next] note the highly deferential standard of
             review we apply in evaluating jury verdicts for
             sufficiency of the evidence:

                    Upon review of the evidence supporting a
                    judgment entered upon a jury verdict, the
                    role of an appellate court is limited to
                    determining whether the trial court erred in
                    failing to grant the motion for directed
                    verdict. All evidence which favors the
                    prevailing party must be taken as true and
                    the reviewing court is not at liberty to
                    determine credibility or the weight which
                    should be given to the evidence, these being
                    functions reserved to the trier of fact. The
                    prevailing party is entitled to all reasonable
                    inferences which may be drawn from the
                    evidence. Upon completion of such an
                    evidentiary review, the appellate court must
                    determine whether the verdict is “‘palpably


                                         -5-
                      or flagrantly’ against the evidence so as ‘to
                      indicate that it was reached as a result of
                      passion or prejudice.’”

Getty v. Getty, 581 S.W.3d 548, 553-54 (Ky. 2019) (citing Lewis v. Bledsoe

Surface Mining Co., 798 S.W.2d 459, 461-62 (Ky. 1990) (citations omitted)). See

also Exantus v. Commonwealth, 612 S.W.3d 871, 887 (Ky. 2020).

              Turning to the evidence at trial, the undisputed testimony was that

Harold did not sign the will in the presence of Patricia Roy or Timothy Jones.3

Virginia herself stated that she and Harold had completed the documents while in

Tennessee, not in Kentucky. Virginia also admitted, on cross-examination, that

she did not see Harold sign his document at either location.

              “The statute is complied with if [the testator] signs [the will] in their

presence or if he acknowledges it in their presence; but in either event the two

witnesses must subscribe their names in the presence of the testator.” Smith v.

Smith, 348 S.W.3d 63, 66 (Ky. App. 2011) (emphasis added) (citation omitted).

The question therefore is whether Patricia or Timothy had been made aware that

the document they were signing was Harold’s will. Each testified that this


3
   Because a third witness is not required by statute, we need not consider the validity of Linda
Jones-Hill’s signature which was acquired out of state and seven months after the others had
signed. Were we to do so, we would note that her signature was obviously invalid for not having
been obtained in the presence of the other witness(es). KRS 394.040. Also, we do not consider
this document as self-authenticating because of the discrepancy in testimony over whether the
notary (Rebecca Jones) was present on the day Patricia Roy and Timothy Jones signed.
Furthermore, Jones’s seal does not appear on the document. KRS 394.225. See also Thompson
v. Hardy, 43 S.W.3d 281, 286 (Ky. App. 2000).

                                              -6-
information had not been supplied to them, that they were merely handed a page to

sign without explanation. Although they were present in the store at the same

time, the room was large, and they did not sign in the presence of each other or

know what the other had signed. The claim of substantial compliance was not

demonstrated, and the jury’s verdict remains intact. Id. Therefore, given our

standard of review, we cannot state that the circuit court erred in denying the

motion for directed verdict or the motion for judgment notwithstanding the verdict.

Getty, 581 S.W.3d at 554.

              Virginia next contends that the circuit court erred in limiting her proof

regarding motive and bias and the testator’s intentions. In this vein, she argues

that, because Harold’s estate was sizable, the children had a motive to negate the

will.4 She emphasizes the duration of the marriage and states that certain

properties had been distributed prior to Harold’s death. We have examined the

trial record, including the arguments made by trial counsel on this issue at the

bench, and find no error. Prior to trial, the parties had agreed to limit the issue to

substantial statutory compliance. During cross-examination of Timothy, trial

counsel was granted permission by the circuit court to pursue questioning whether

it was Timothy’s true motive for contesting the will so that he could inherit. This



4
 We note the obvious here: Virginia, as sole heir under the contested document, has a greater
motive than the children to uphold its validity.

                                              -7-
was what was requested by counsel, and the circuit court granted that request. We

fail to be convinced that further action was required by the circuit court.

             Virginia’s next assertion of error is that the circuit court should have

granted her motion for new trial pursuant to Kentucky Rule of Civil Procedure

(CR) 59 based upon her claim of erroneous jury instructions. The record is clear in

this regard: In its Judgment Upon Jury Trial, the circuit court plainly states that the

instructions and interrogatory given the jury were “identical to the proposed jury

instructions tendered by [Virginia].” Accordingly, we deem this issue waived and

decline to engage in further discussion of it.

             Turning to Virginia’s next assertion of error that the circuit court

should have granted her CR 60 motion for new trial, we again find no error. In

order to be entitled to CR 60.02 relief, it was incumbent upon Virginia to

demonstrate “some significant defect in the trial proceedings or evidence at trial,

. . . such that ‘a substantial miscarriage of justice will result from the effect of the

final judgment.’” Wine v. Commonwealth, 699 S.W.2d 752, 754 (Ky. App. 1985)

(quoting Wilson v. Commonwealth, 403 S.W.2d 710, 712 (Ky. 1966)). See also

Richardson v. Head, 236 S.W.3d 17, 20 (Ky. App. 2007). Virginia failed to meet

that burden. She concedes that the “newly discovered evidence” was only new to

her current counsel. Both Virginia and her trial counsel were aware of the

additional pages to the will. In fact, Virginia maintained them in her possession


                                           -8-
since she and Harold signed their wills. The circuit court properly denied the CR

60.02 motion. Richardson, 236 S.W.3d at 22.

             The final matter for our consideration is whether the circuit court

erred in granting the children’s CR 59 motion which vacated an earlier order that

removed five depositions from the record on appeal. (Appeal No. 2020-CA-1120-

MR.) Because we did not consider the deposition testimony in our decision (other

than the use of same for impeachment purposes during cross-examination in the

trial), we deem this issue moot and likewise find no need to rule on Virginia’s

motion to strike portions of the appellees’ brief.

             The judgment of the McCreary Circuit Court is affirmed in Nos.

2019-CA-0674-MR, 2019-CA-0733-MR, and 2020-CA-1120-MR.

             ALL CONCUR.


 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEES
                                            IN NOS. 2019-CA-0674-MR and -
 Marcia A. Smith                            2019-CA-0733-MR:
 Corbin, Kentucky
                                            Jane R. Butcher
                                            Williamsburg, Kentucky

                                            BRIEF FOR APPELLEES
                                            IN NO. 2020-CA-1120-MR:

                                            Travis A. Rossman
                                            Barbourville, Kentucky




                                          -9-